DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Voelpel, US 2018/0313096 in view of Blum et al., US 2006/0044149.
Regarding claim 25:
Voelpel discloses a raised floor system including:
a solid base (beneath pedestal 28);
a plurality of pedestal members (28);
a plurality of raised flooring panels (24);
a plurality of loads (humans); and
a lighting device (20);
wherein:
the plurality of pedestal members rest on the solid base and support he raised floor members;
the plurality of loads are located on and supported by the raised floor surface;
each raised floor panel of the plurality of raised floor panels is made of pressure sensitive material (para. 0101) that outputs an electric signal (control circuit) that is correlated with pressure  exerted by the loads on the raised floor panel; and
the lighting device is connected to receive the electric signals output by the plurality of raised floor panels; and
the lighting device is programmed to provide a visual indication/warning when the pressure exerted exceeds a predetermined threshold.
Voelpel does not expressly disclose an electronic ink display.
Blum discloses a floor system wherein an electronic ink display is linked to a pressure sensor on the floor (para. 0019 and 0020).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the lighting device of Voelpel with an electronic ink display as suggested by Blum in order to provide a text display that can be changed remotely (para. 0020 of Blum).

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Voelpel, US 2018/0313096 in view of Blum et al., US 2006/0044149, further in view of KR200236973.
Regarding claims 26-30:
Blum discloses wherein the visual indication includes a color and text (the text itself is a color) but does not expressly disclose wherein the indication is indicative of an overloading warning.
KR’973 discloses an elevator wherein a warning sound is activated when the pressure on the floor and capacity of the elevator are exceeded (abstract of KR’973).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to modify the pressure sensitive display of Voelpel in view of Blum to provide a visual warning in response to exceeding a threshold capacity as suggested by KR’973 in order to prevent catastrophic failure of the floor.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633